Case 6:20-cv-00280-ADA Document 1-2 Filed 04/08/20 Page 1 of 5




                   EXHIBIT B
                              Case 6:20-cv-00280-ADA Document 1-2 Filed 04/08/20 Page 2 of 5




                   NCS’s U.S. Patent No. 10,465,445 (“the ’445 Patent”) and the Innovex Casing Floatation Device


    Claim 28 of the ’445 Patent                                  Innovex Casing Floatation Device 1
    28.0 A float tool configured for use in positioning a        Innovex markets a floatation system for use in a casing string placed in
          casing string in a wellbore containing a well fluid,   a wellbore:
          the casing string having an internal diameter that
          defines a fluid passageway between an upper
          portion of the casing string and a lower portion of
          the casing string, the float tool comprising:




                                                                 The casing string has an internal diameter for passing fluid between an
                                                                 upper portion of the casing (below in green) and lower portion of the
                                                                 casing (below in red):




1
    All references to the Innovex Casing Floatation System are found at https://innovex-inc.com/completions/float-subs/.
                                                                     1
                         Case 6:20-cv-00280-ADA Document 1-2 Filed 04/08/20 Page 3 of 5




28.1   a rupture disc assembly comprising (i) a tubular   See element 28.0. A casing floatation device (i.e. a “rupture disc
       member having an upper end and a lower end, the    assembly”) is connected to the casing string. The casing floatation
       upper and lower ends configured for connection     device has a tubular member that has an upper end (below in blue) and
       in-line with the casing string and                 a lower end (below in orange). The upper and lower ends of the
                                                          casing floatation device are connected in-line with the casing string:




                                                              2
                           Case 6:20-cv-00280-ADA Document 1-2 Filed 04/08/20 Page 4 of 5




28.2   (ii) a rupture disc having a rupture burst pressure   The casing floatation device (i.e. “rupture disc assembly”) includes a
       and in sealing engagement with a region of the        rupture disc (below in purple), and the disc is in sealing engagement
       tubular member within the upper and lower ends        (below in black) within the upper and lower ends of the device:




28.3   wherein the rupture disc is configured to disengage See element 28.2. The rupture disc is ruptured by an applied surface
       from sealing engagement when exposed to a           pressure:
       pressure greater than a hydraulic pressure in the
       casing string after the casing string has been
       positioned in the wellbore




                                                             The rupture disc disengages from the sealing engagement when it is
                                                             exposed to an applied surface pressure that is greater than the hydraulic
                                                             pressure in the casing string.


                                                                 3
                           Case 6:20-cv-00280-ADA Document 1-2 Filed 04/08/20 Page 5 of 5




28.4   and the region of the tubular member where the           The casing floatation device rupture disc (see element 28.2) is
       rupture disc is attached has a larger internal           positioned in a region of the casing floatation device that has a larger
       diameter than the internal diameter of the casing        internal diameter (below in gold) than the internal diameter of the
       string and is parallel to the internal diameter of the   casing string (below in pink), and is parallel to the internal diameter of
       casing string.                                           the casing string:




                                                                     4
